t c summary opinion united_states tax_court osman and elmas sirin petitioners v commissioner of internal revenue respondent docket no 23780-08s filed date arsen kashkashian jr for petitioners kathleen k raup for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners overreported their income for and whether they are subject_to the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioners filed their petition they resided in new jersey on a timely filed return for petitioners reported on schedule c profit or loss from business dollar_figure of gross_receipts for osman sirin’s petitioner painting contractor business petitioners also reported dollar_figure of cost_of_goods_sold cgs and business_expenses of dollar_figure petitioners are natives of turkey and do not speak write or read the english language they arrived in the united_states around petitioner began looking for work upon his arrival to the united_states when a friend introduced him to mustafa yagli mr yagli mr yagli operated a construction business and petitioner began working for him as a painter in remuneration for his work petitioner received eight check payments from mr yagli in totaling dollar_figure mr yagli issued in petitioner’s name a form 1099-misc miscellaneous income reporting dollar_figure of income for there is no evidence that petitioner contested the amount as reported on the form 1099-misc because petitioners had not previously filed a federal_income_tax return in the united_states mr yagli and his wife the yaglis assisted petitioners with the preparation of their return the yaglis submitted petitioners’ federal_income_tax information to a tax_return preparer1 and upon its completion instructed petitioners to sign the completed return petitioners did not understand their return and trusted that the form 1099-misc issued by the yaglis correctly reflected petitioner’s income and that the preparer correctly entered the information on their return petitioners then signed the completed return respondent issued to petitioners a notice_of_deficiency disallowing job expenses of dollar_figure cgs of dollar_figure and dollar_figure for the rental or lease of vehicles respondent further determined that petitioners were subject_to the accuracy- related penalty under sec_6662 for petitioner admits that he did not have job expenses cgs or rental expense sec_1there was some confusion over who prepared petitioners’ return at one point the name mr erdogan was mentioned and petitioner seemed to believe that the yaglis may have had mr erdogan prepare their return for petitioner instead alleges that the amount reported on the form 1099-misc was in excess of his actual income for i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 under sec_6201 the burden of production may shift to the commissioner where an information_return such as a form_1099 serves as the basis for a deficiency determination if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and he has fully cooperated3 with the commissioner the commissioner will have the burden of producing reasonable and probative information concerning the item_of_income in addition to the information_return 2petitioners have not claimed or shown that they meet the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to their liability for tax 3there is no evidence that petitioner has failed to fully cooperate and respondent does not allege petitioner failed to fully cooperate while respondent did not adjust petitioner’s income as reported by petitioner and as reported on the form 1099-misc petitioner has raised a reasonable dispute as to the form misc information_return see sec_6201 respondent has satisfied his burden by producing the testimony of the yaglis and their receipts as discussed infra ii petitioners’ reported income the issue is whether petitioners overreported gross_receipts on their return the gross_receipts reported on that return are admissions that must be overcome by cogent evidence see 92_tc_312 62_tc_739 affd without published opinion 521_f2d_1399 3d cir 28_tc_121 affd 255_f2d_833 3d cir petitioner disputes that he received cash payments from mr yagli in addition to the check payments he received in mr yagli testified that he paid petitioner in cash and by check in he explained that each time he paid petitioner in cash he would draft a receipt indicating the work that petitioner performed the date of payment and the amount of payment mr 4the checks petitioner received were dated and 5mr yagli provided copies of cash receipts the receipts are numbered and yagli testified that he drafted these receipts solely for his business records and that it was not his practice to provide copies of the receipts to the payee mrs yagli corroborated her husband’s testimony that he paid petitioner cash in but she alleged that she was the one who drafted the cash receipts she further testified contrary to the testimony of her husband that it was her practice to provide a copy of each receipt to the payee namely petitioner petitioner testified that he never received cash payments in and that he was never given a receipt indicating that he received cash payments petitioner only saw these receipts for the first time after this case had progressed beyond the examination process the validity of the cash receipts is questionable there is no persuasive evidence that copies of the receipts were given to petitioner in or that petitioner received cash payments in one receipt was actually dated the date that the yaglis submitted the receipts to the irs respondent argues that the yaglis made an honest mistake by inputting the date on one of the receipts because that was the day they faxed the 6when respondent began an examination of petitioners’ tax_year mr yagli provided copies of these receipts to respondent mrs yagli admitted that at this time respondent was also conducting an audit of her husband’s business however it is unclear which tax_year s were being audited receipts respondent interpolates that because the invoice is contained between two invoices dated in that it must be an invoice from mr yagli testified that he kept the receipts for his records only but mrs yagli testified that she provided copies of the receipts to the payees the yaglis’ inconsistent testimony casts doubt on the validity of these receipts petitioner did not sign any of the cash receipts acknowledging receipt of cash payments nor was there any other acknowledgment that the receipts were provided to him petitioner testified that he did not receive any cash payments from mr yagli in although the form 1099-misc showed compensation of dollar_figure the court cannot determine whether petitioner saw or understood the document the court finds petitioner’s testimony credible and the evidence persuasive and sufficient to support a finding that petitioner received only dollar_figure in the form of check payments for his work for mr yagli in 7respondent attempts to point out inconsistencies in petitioner’s testimony respondent notes that it is unlikely that petitioner did not receive cash payments from mr yagli because petitioner’s admission that he worked continuously for mr yagli in shows that no pay gap should have lasted for months but mr yagli admitted that it was possible that there were times when petitioner did not work for weeks at a time respondent further asserts that petitioner was evasive and unresponsive during his testimony when asked whether he received cash payments in but petitioner unequivocally testified that he did not receive cash payments in iii accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1 b income_tax regs under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty see 116_tc_438 sec_6664 provides an exception to the sec_6662 penalty if it is shown that there was reasonable_cause for any portion of an underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id petitioners have demonstrated reasonable_cause and an honest misunderstanding that is reasonable in view of their knowledge of and experience with their federal_income_tax reporting requirements petitioners did not read write or speak english and was the first year for which they filed a u s federal_income_tax return in addition due to petitioners’ inexperience with u s federal_income_tax returns and their lack of understanding of the english language petitioner’s boss mr yagli and his wife admit that they took part in the preparation of petitioners’ federal_income_tax return the yaglis then instructed petitioners to sign the completed tax_return petitioner testified that although they did not understand their return he and his wife signed it because they were told that they were required to file their tax_return when asked whether he gave any expense information to the tax_return_preparer petitioner testified that he did not know because mr yagli was giving the figures petitioner’s understanding was that mr yagli gave all the figures to the tax_return_preparer to complete their return given their lack of knowledge and understanding of the tax laws of the united_states and the reporting requirements the court finds that petitioners acted in good_faith accordingly respondent’s determination of a sec_6662 accuracy-related_penalty is not sustained to reflect the foregoing decision will be entered under rule 8whether petitioners are subject_to an increase in tax because of the concession that they did not have job expenses cgs or rental expenses for as determined by respondent will be computed under rule
